Case 2:17-cv-02517-JPM-tmp Document 215 Filed 03/04/20 Page 1 of 3                      PageID 3102



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION


 ANGELA STUDDARD, individually and as                     )
 lawful wife, next of kin, administrator ad               )
 litem, and personal representative for                   )
 EDMOND STUDDARD, Deceased, and                           )
 Estate of Edmond Studdard,                               )
                                                          )
                Plaintiff,                                )
                                                          )
 v.                                                       )   Civil Action No.
                                                          )   2:17-cv-02517
 ERIN J. SHEPHERD,                                        )
 and TERRY I. REED,                                       )
                                                          )
                                                          )
                Defendants.                               )


                    JOINT MOTION AND MEMORANDUM IN SUPPORT
                          FOR CONTINUANCE OF TRIAL DATE


        Plaintiff Angela Studdard (“Plaintiff”) and Defendants Erin Shepherd and Terry Reed

 (“Defendants”) jointly move the Court to continue the trial date in this cause, pending the approval

 by the Shelby County Commission of a settlement that would resolve all claims in this case. In

 support of their Motion, the parties state as follows:

        This case is currently set for a jury trial beginning on March 16, 2020. Each party has at

 least one out-of-state expert witness whose attendance will be required, and each party anticipates

 the need to subpoena multiple non-party witnesses to testify.

        Although the parties are prepared to go to trial, they have reached a potential settlement

 that would dispose of all claims and alleviate the need for trial. However, the settlement is

 contingent on ratification by the Shelby County Commission—a public body. (See ECF 214). The
Case 2:17-cv-02517-JPM-tmp Document 215 Filed 03/04/20 Page 2 of 3                            PageID 3103



 parties are hopeful that the Commission will be able to review and will ratify the contingent

 settlement agreement before the trial date in this cause, and in enough time to notify the Court of

 a final settlement before that date. However, to avoid the unnecessary expense of bringing in out-

 of-state witnesses and subpoenaing others, and/or in the event that the Commission is not able to

 finalize the ratification before trial, the parties request that the Court strike the current trial date in

 this cause and reschedule the trial date by separate order. In the interests of both parties and judicial

 economy, the parties request that the Court continue the trial date.



                                                  Respectfully submitted,

                                                  /s/Daniel A. Seward (w/permission)
                                                  DANIEL A. SEWARD (#13411)
                                                  sewardlawfirm@aol.com
                                                  SEWARD LAW FIRM
                                                  4510 Chickasaw Road
                                                  Memphis, TN 38117
                                                  (901) 647-5848

                                                  Attorney for Plaintiff


                                                  /s/E. Lee Whitwell
                                                  JOHN MARSHALL JONES (#13289)
                                                  johnm.jones@shelbycountytn.gov
                                                  E. LEE WHITWELL (#33622)
                                                  lee.whitwell@shelbycountytn.gov
                                                  SHELBY COUNTY ATTORNEY’S OFFICE
                                                  160 North Main Street, Suite 950
                                                  Memphis, TN 38103
                                                  (901) 222-2100

                                                  Attorneys for Defendants




                                                     2
Case 2:17-cv-02517-JPM-tmp Document 215 Filed 03/04/20 Page 3 of 3                      PageID 3104



                                        Certificate of Service

        I certify that the foregoing is being filed via the Court’s ECF system this 4th day of March,
 2020, for service on all persons registered in connection with this case including:

 Daniel A. Seward, Esq.
 4510 Chickasaw Road
 Memphis, TN 38117

 Attorney for Plaintiff

                                               /s/E. Lee Whitwell




                                                  3
